       Case: 3:20-cv-00519-jdp Document #: 32 Filed: 05/13/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KARL W. SUHSEN,

                    Plaintiff,
      v.
                                                          Case No. 20-cv-519-jdp
ANDREW M. SAUL,
Commissioner of Social Security,

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of plaintiff

Karl W. Suhsen against defendant Andrew M. Saul, Commissioner of Social Security

reversing the Commissioner’s decision and remanding this case for further proceedings

under sentence four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g).




       s/ K. Frederickson, Deputy Clerk                               5/13/2021
        Peter Oppeneer, Clerk of Court                                   Date
